Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/468707 
    
        
            
                                
            
        
    

Parent Data16468707, filed 06/12/2019 is a national stage entry of PCT/FI2017/050880, International Filing Date: 12/12/2017claims foreign priority to 20165960, filed 12/13/2016




Non-Final Office Action
.   

Claims 1-16, 18 and 19 are pending.
Claims 1-16, 18 and 19 were examined.
No claim is allowed.
Amendments in claims filed on 06/12/2019 are entered. 

Response to Remarks
Applicant’s response to restrictiotion requirement filed on 10/23/2020 is acknowledged.  Applicants elected group I, claims 1-8, 15 and 16 and species with traverse.  Applicant’s arguments were found persuasive therefore, all claims were examined. The Examiner joined all the claims because dexmedetomidine is a dextro enantiomer of medetomidine Since dexmedetomidine (the dextro enantiomer) enantiomers of medetomidine (dl-4-[l(2,3-dimethylphenyl)ethyl]-1H-imidazole), is a 2-adrenoceptors. Dexmedetomidine (the dextro enantiomer) had the pharmacological activity of medetomidine. Dexmedetomidine had hypotensive and bradycardic actions in anaesthetized rats as well as sedative analgesic and mydriatic actions in rats. The potency of dexmedetomidine was slightly greater than that of medetomidine. 1-Medetomidine was generally without pharmacological activity, but it showed some sedative and analgesic properties at high doses.   .  
The Examiner decided to combine both groups and examined the elected species dexmedetomidine oromucosal administration and it enantiomer.  It appears that claim 6 and 8 contains medetomidine only so withdrawn.  Claims 1-16, 18 and 19 were examined for method of using dexmedetomidine.

Election of Species
Applicants elected with traverse oromucosal administration for the method of administration of the compound; Dexmedetomidine for the active ingredient; and Dog for the specific animal.  Claims 1-5, 7, and 15-16 read on the elected species. In addition, non-elected claims 9-14, 18, and 19 read on the elected species.


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 2014/060638, IDS dated 06/12/2019), Anonymous reference (IDS dated 6/12/19), Lammintausta et al. (US 4,783,477) and Ogata et al. (IDS dated 6/12/2019). The references teach a method for treating separation anxiety in a companion animal by dexmedetomidine, medetomidine or a pharmaceutically acceptable salts.  See the entire documents. 

Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claims 1-16, 18 and 19. Kekkonen et al. (WO 2014/060638, IDS dated 6/12/2019) teaches a veterinary medicine for alleviating noise aversion as well as a method of alleviating noise aversion in animals, particularly dogs. The method comprises 
It teaches noise aversion' is a common problem in companion animals, particularly dogs. It is typically characterized by a fear of loud sounds whereby the dog attempts to avoid or escape from the sound.  (Lines 14-33, page 1).

Kekkonen et al. teaches that dexmedetomidine and its racemic form medetomidine are a3pha-2 adrenoceptor agonists currently used as a sedative and analgesic for dogs and eats.
Dexmedetomidine and medetomidine are commercially available; as hydrochloride salt (Lines 8-14, page 2) intravenously or: 1000: ug/m2 intramuscularly of medetomidine hydrochloride. 
Kekkonen et al. teaches oral administration to animals, particularly dog by both dexmedetomidine and medetomidine and its pharmaceutically acceptable salts for particularly in the form of a transmucosal gel adapted for oronmcosai administration. (Lines 19-26, page 2).
In regards to claims, 5-16, 18 and 19, Kekkonen et al. teaches that alleviating noice aversion alleviating effect without undesired signs of clinical sedation in an animal including dog.
It teaches method of alleviating noise aversion in animals particularly dogs, comprising administering effective amount of in the form of transmucosal gel comprising dexmedetomidine and medetomidine or a pharmaceutically acceptable salt. (Lines 17-34, page 3). 
It teaches Oromucosal administration of dexmedetomidine or a pharmaceutically acceptable salt thereof, preferable hydrochloride salt in an amount dexmedetomidine or a pharmaceutically acceptable stilt thereof, administered suitably in an amount of about 20 pg/m2 to about 400 ug/m2. (See lines 27-36, page 5, lines 1-7, and page 6).
In regards to claim 9-16, Kekkonen teaches addition of transmucosal penetration enhancers, surfactants such as ionic surfactants, alcohols which are water soluble.  *See the ingredients in lines 24-36, page 10 and lines 1-8 on page 11. 

In regards to amounts of dexmedetomidine and other ingredients in composition, Kekkonen teaches 0.005% to about 0.1 %, 1-30 gelling agent, 0.510% transmucosal penetration enhancer, 5-50% of a water miscible organic co-solvent and 40-70% water. See lines 11-15 on page 12.

Kekkonen teaches other ingredients in composition can be added. (See lines 17-27 of page 12. 
See claims 1-10 of Kekkonen et al. 
Specification discloses two examples example 1 is drawn to Oromucosal gel containing compound dexmedetomidine.  
.
See example 1-3.

    PNG
    media_image1.png
    285
    364
    media_image1.png
    Greyscale

Since dexmedetomidine (the dextro enantiomer) enantiomers of medetomidine (dl-4-[l(2,3-dimethylphenyl)ethyl]-1H-imidazole), is a specific and selective agonist of α2-

Ascertaining the differences between the prior art and the claims at issue
Kekkonen does not teach explicitly treating anxiety in an animal as claimed. 
This anonymous publication teaches that the first and on/y FDA-approved treatment calms without sedating. It teaches that   SILEO-L (dexmedetomidine Oromucosal gel), approved by the U.S. Food and Drug Administration (FDA) for treatment of noise aversion in dogs. Noise aversion refers to the behavioral and clinical signs of fear and anxiety experienced by dogs in response to noise. SILEO, which is being marketed in the U.S. by Zoetis Inc. (NYSE:ZTS), can safely administered at home by pet owners to help calm dogs without sedating for the duration of noise events.
In regards to dosage Anonymous ref. teaches the dosage is 125 mcg/m 2.  SILEO can be re-dosed as needed every two hours, up to five times during each noise event. The pre-filled applicator has between one and 12 doses, depending on the size of the dog.
SILEO has been demonstrated to be safe and effective in two randomized, double-blinded clinical field studies. SILEO had a good or excellent effect in 75 percent of the dogs which was significantly different from the placebo at p<0.0001. Adverse reaction rate to SILEO was low, and all reactions were mild.
SILEO is an oromucosal gel formulation of dexmedetomidine, a highly selective alpha-2 adrenoceptor agonist that blocks norepinephrine release, a chemical in the brain that is involved with the development of fear and anxiety. SILEO is administered via oral transmucosal absorption, limiting the amount of dexmedetomidine available in the body at any given time after administration and thereby providing a calming effect 


Lammintausta, Risto et al. (US Patent 4,783,477) compositions useful in the therapy of anxiety.   . (See the abstract).  Lammintausta teaches Medetomidine is useful for therapy of anxiety disorders (Lines 14-5, col. 1).It teaches medetomidine or 4(5)-[.alpha.-methyl-2, 3-dimethylbenzyl] imidazole, as a veterinary sedative-analgesic agent in particular for small animals.  It teaches anxiety disorder is a rather wide concept including, e.g., general anxiety, panic disorder and various kinds of withdrawal symptoms.  (Lines 4-33, col. 1).  Lammintausta et al teaches method for the treatment of an anxiety disorder which comprises administering to a subject suffering from such a disorder an effective amount of medetomidine.  It teaches a method of treatment where anxiety disorder is general anxiety, panic disorder, or withdrawal symptoms.  (See claims 1 and 3
Ogata et al. teaches that behavioral medications may be used to augment behavioral treatments for fear-based problems in dogs, particularly when the signs are severe or the feared stimulus is impossible to control. An alpha-2 agonist clonidine for PRN (pro re nata) treatment of fear-based behavior problems in dogs that are hyporesponsive to other pharmacologic strategies (Abstract).
Ogata et al. teaches that the results of this clinical study indicate that clonidine may be beneficial as a PRN treatment of fear-based behavior problems in dogs. Evaluation of the effects of clonidine in this study was by owner rating, and therefore subjective. (Lines 1-3, discussion).  The results in this study suggested that 

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to treat dogs in anxiety which includes separation anxiety as claimed with reasonable expectation success because Ogata et al. teaches that alpha-2-adrenergic agonist clonidine is useful in the treatment of fear-based problems in dogs which includes separation anxiety and noise phobia without inducing clinical sedation and WO (2014/060638), reference that alpha-2-adrenergic agonists dexmedetomidine or medetomidine treat noice aversion at lower doses for the treatment of separation anxiety without inducing sedation.
	A person skilled in the art would have reasonable expectation of success to treat separation anxiety in a companion animal when  Lammintausta, Risto et al. compositions useful in the therapy of anxiety disorders by medetomidine where anxiety disorder is defined as a wide concept including, e.g., general anxiety, panic disorder and various kinds of withdrawal symptoms.   Since Dexmedetomidine is an optical enantiomer of medetomidine Lammintausta et al teachings apply to both compounds.  Therefore,  method for the treatment of an anxiety disorder which comprises administering to a subject suffering from such a disorder an effective amount of medetomidine and its enantiomer Dexmedetomidine to treat anxiety disorder is general anxiety, panic disorder, or withdrawal symptoms.  (See claims 1 and 3)
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to treat separation anxiety in companion animal such as dog as taught by WO 2014/060638, IDS dated 06/12/2019), Lammintausta et al. (US 4,783,477) and Ogata et al. as cited above. 

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.       

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7,, 9-16, 18 and 19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,780,079.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims claim of the issued patent are drawn to a method for alleviating noise aversion in a dog without producing clinical sedation, comprising administering to the dog in need thereof a noise-aversion alleviating amount of dexmedetomidine or a pharmaceutically acceptable salt thereof that does not produce clinical sedation, wherein the amount of dexmedetomidine or a pharmaceutically acceptable salt thereof ranges from 100 .mu.g/m.sup.2 to 150 .mu.g/m.sup.2, wherein dexmedetomidine or a pharmaceutically acceptable salt thereof is administered oromucosally in the form of a semisolid Oromucosal gel.  (Claim 1)

 Claims 3-5 are drawn to the plasma C.sub.max value of dexmedetomidine in the dog is from about 0.05 ng/ml to about 0.8 ng/ml,About 0.15 ng/ml to about 0.6 ng/ml. The method according claim 1, wherein the plasma C.sub.max value of dexmedetomidine in the dog is from about 0.2 ng/ml to about 0.5 ng/ml. 
6. The method according to claim 1, wherein the dog retains its ability to stand up and walk without signs of ataxia. 

7. The method according to claim 1, wherein the dog suffers from noise phobia. 
 
	Claim 1 is drawn to a method for treating separation anxiety in ^companion animal, , comprising administering to a subject animal in need thereof an effective amount of dexmedetomidine, medetomidine or a pharmaceutically acceptable salt thereof.

Claims 2 and 3 contain oromucosal gel and administration oromucosally.  Gel composition per weight as in claim 4, plasma Cmax as in claim 5.   Similarly claims 8-16, 18 and 19 contains the subject matter which is considered obvious to one skilled in the art. No unexpected results were noted.  In regards to administration of a medicine, its timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628